                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                                Plaintiff,         )
                                                   )
                          v.                       )   Case No. 17-00136-01/03-CR-W-GAF
                                                   )
 TRAVIS HEWITT, and TERRANCE                       )
 DOOLEY JR.,                                       )
                                                   )
                                Defendant.         )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On April 19, 2017, the Grand Jury returned a four-count Indictment
charging Defendants Travis Hewitt, Dakota Pearce, Terrance Dooley, Jr. and Jen-I Pulos with
conspiracy against an individual’s rights in violation of 18 U.S.C. § 241, two counts for deprivation
of rights in violation of 18 U.S.C. § 242, and falsification of records in violation of 18 U.S.C.
§ 1519.

Please note: This memorandum pertains to Defendants Hewitt and Dooley. Defendant Pearce has
a change of plea setting on September 26, 2019. Defendant Pulos has a change of plea setting on
September 24, 2019.


The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: David M. Ketchmark and Shan Patel
           Case Agent: Michael Hardwick, FBI
     Defense: Angela Williams and Nancy Olivares-Johnson for Defendant Travis Hewitt
              Robert Glen Kuchar and Mark Ermine for Defendant Terrance Dooley, Jr.
           Investigator: Mark Wolpink for Defendant Dooley
OUTSTANDING MOTIONS:

Defendant Hewitt:
 08/12/2019          view97   MOTION in limine to exclude opinion testimony from
                              witnesses about reasonableness of force by Travis Hewitt.
                              Suggestions in opposition/response due by 8/26/2019 unless
                              otherwise directed by the court. (Williams, Angela) (Entered:
                              08/12/2019)
 08/12/2019          view98   MOTION in limine to exclude testimony about defendant's
                              character by Travis Hewitt. Suggestions in opposition/response
                              due by 8/26/2019 unless otherwise directed by the court.
                              (Williams, Angela) (Entered: 08/12/2019)
 08/14/2019         view100   MOTION in limine to exclude "overheard" statements as
                              hearsay by Travis Hewitt. Suggestions in opposition/response
                              due by 8/28/2019 unless otherwise directed by the court.
                              (Williams, Angela) (Entered: 08/14/2019)
 08/14/2019         view101   MOTION in limine to preclude testimony about legal
                              conclusions by Travis Hewitt. Suggestions in
                              opposition/response due by 8/28/2019 unless otherwise
                              directed by the court. (Williams, Angela) (Entered: 08/14/2019)
 08/15/2019         view104   MOTION in limine to exclude testimony about alleged threats
                              via facebook by Travis Hewitt. Suggestions in
                              opposition/response due by 8/29/2019 unless otherwise
                              directed by the court. (Williams, Angela) (Entered: 08/15/2019)
 08/28/2019         view111   MOTION in limine by USA as to Travis Hewitt, Dakota
                              Pearce, Terrance Dooley, Jr, Jen-I Pulos. Suggestions in
                              opposition/response due by 9/11/2019 unless otherwise
                              directed by the court. (Ketchmark, David) (Entered:
                              08/28/2019)

Defendant Dooley:
 08/09/2019          view96   MOTION in limine and response to government's notice of
                              intent to offer evidence of prior use of excessive force by
                              Terrance Dooley, Jr. Suggestions in opposition/response due by
                              8/23/2019 unless otherwise directed by the court. (Kuchar,
                              Robert) (Entered: 08/09/2019)
 08/28/2019         view111   MOTION in limine by USA as to Travis Hewitt, Dakota Pearce,
                              Terrance Dooley, Jr, Jen-I Pulos. Suggestions in
                              opposition/response due by 9/11/2019 unless otherwise directed
                              by the court. (Ketchmark, David) (Entered: 08/28/2019)



                                              2
TRIAL WITNESSES:
     Government: 20 with stipulations; 25 without stipulations
     Defendants: Defendant Hewitt no more than 5 witnesses, including the Defendant
                 Defendant Dooley: no more than 4, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 45 exhibits
     Defendants: Defendant Hewitt approximately 15 exhibits
                 Defendant Dooley approximately 15 exhibits

DEFENSES: General denial.

POSSIBLE DISPOSITION:
     (X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 4-5 days total
     Government’s case including jury selection: 2-3 day(s)
     Defendants: 2 day(s)

STIPULATIONS: Possible stipulations but still unresolved at this time.

UNUSUAL QUESTIONS OF LAW: None.

FILING DEADLINES:

       Witness and Exhibit List
             Government: Proposed Exhibit List and Proposed Witness List filed August 28,
             2019. Updated list(s) due on or before September 10, 2019.

               Defendants: Defendant Hewitt’s Proposed Witness List and Defendant Dooley’s
               Witness List filed August 29, 2019. Updated list(s) due on or before September
               10, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due on or before September 18, 2019.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Multiple motions in limine filed. Any additional motions are due on

or before September 18, 2019.


TRIAL SETTING: Criminal jury trial docket set for September 23, 2019.



                                                3
Please note: Judge Fenner has agreed to handle the matter on the second week of the Joint
Criminal Jury Trial Docket. There was additional discovery disclosed. Defense counsel
is given an opportunity to review the new discovery and has until September 6, 2019, to
file any request for a continuance.


IT IS SO ORDERED




                                             /s/ Lajuana M. Counts
                                            LAJUANA M. COUNTS
                                            UNITED STATES MAGISTRATE JUDGE




                                        4
